               Case 20-10475-BLS        Doc 158      Filed 03/18/20   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                           )   Chapter 11
                                                 )
CRAFTWORKS PARENT, LLC, et al.,                  )   Case No. 20-10475 (Joint Administration Requested)
                                                 )
         Debtors.                                )
                                                 )


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE, that William F. McDonald III, 10920 Via Frontera, Suite 220,

San Diego, CA 92127 represents ShopCore Properties, as landlord and party in interest in the

above-captioned matter (“Creditor”). The undersigned hereby enters this Notice of Appearance

pursuant to Section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and request

copies of all notices and pleadings pursuant to Bankruptcy Rule 2002(a). The undersigned requests

that all such notices be addressed as follows:

                                           ShopCore Properties
                                   Attn: William F. McDonald III, Esq.
                                      10920 Via Frontera, Suite 220
                                          San Diego, CA 92127

         PLEASE TAKE FURTHER NOTICE that, pursuant to Sections 342 and 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
               Case 20-10475-BLS         Doc 158      Filed 03/18/20     Page 2 of 2



the rules specified above but also includes any notice, application, complaint, demand, motion,

petition, pleading, or request, whether formal or informal, written or oral, and whether transmitted

or conveyed by mail, electronic mail, hand or personal delivery, telephone, telegraph, telex, or

otherwise filed or made with regard to this matter.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be deemed

to be a waiver of Creditor’s (i) rights to have final orders in non-core matters entered only after de

novo review by a higher court; (ii) right to trial by jury in any proceedings so triable herein or in

any case, controversy, or proceeding related thereto; (iii) right to have the reference withdrawn in

any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,

defenses, setoffs, or recoupments to which these creditors are or may be entitled under agreements,

in law, or in equity.



Dated: March 18, 2020                        Respectfully submitted,



                                             /s/William F. McDonald III______________________
                                             William F. McDonald III, Esq. (CA-230128)
                                             Attorney for ShopCore Properties and its related entities
                                             10920 Via Frontera, Suite 220
                                             San Diego, CA 92127
                                             Telephone: (858) 798-1426
                                             Email: wmcdonald@shopcore.com




                                                -2-
